Citation Nr: 0417656	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  00-08000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

Entitlement to service connection for peptic ulcer disease, 
sinus headaches, and a left hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


REMAND

The veteran served on active duty from April 1967 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 RO decision that denied service 
connection for peptic ulcer disease, sinus headaches, and a 
left hip disorder.  An RO hearing was held in May 2000.

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims for 
service connection.  38 U.S.C.A. § 5103A; 38 U.S.C.A. 
§ 3.159.  The file mentions that he was awarded disability 
benefits from the Social Security Administration (SSA) in 
1998.  The SSA records may contain information relevant to 
the VA claims and thus should be obtained.  The veteran has 
also referred to other post-service treatment for the 
conditions claimed for service connection, and related 
records should be secured.  Additionally, giving the evidence 
on file, VA examinations on the claims are warranted.

In view of the foregoing, the Board remands the case to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for the following action: 

1.  The RO should obtain copies of all 
medical and other records considered by 
the SSA in awarding the veteran 
disability or Supplementary Security 
Income benefits, as well as all related 
SSA decisions.

2.  The RO should ask the veteran to 
indentify all VA and non-VA medical 
providers who treated him after service 
for peptic ulcer disease, sinus 
headaches, and a left hip disorder, and 
whose records are still in existence.  
The RO should then obtain copies of the 
related medical records which are not 
already in the claims folder.  This 
includes, but is not limited to, medical 
records from the Michael Reese Humana 
Hospital in Chicago, Illinois from 1992.  

3.  The RO should then have the veteran 
undergo a VA gastrointestinal 
examination to determine the nature and 
etiology of any current peptic ulcer 
disease.  The claims folder should be 
provided to and reviewed by the 
examiner.  Based on review of historical 
records, the examiner should provide a 
medical opinion, with adequate 
rationale, with regard to the date of 
onset and etiology of any current peptic 
ulcer disease, including any 
relationship with the veteran's service.  

4.  The RO should also have the veteran 
undergo a VA sinus examination to 
determine the existence and etiology of 
any current sinus disorder with 
headaches.  The claims folder should be 
provided to and reviewed by the 
examiner.  Any current sinusitis should 
be verified by X-rays, and the examiner 
should determine whether the veteran 
currently has headaches related to a 
sinus disorder.  (Note, the veteran is 
already service-connected for vasomotor 
rhinitis with headaches.)  If a current 
sinus disorder with sinus headaches is 
found, the examiner should provide a 
medical opinion, with adequate 
rationale, with regard to the date of 
onset and etiology of such condition, 
including any relationship with the 
veteran's service.  

5.  The RO should also have the veteran 
undergo a VA orthopedic examination to 
determine the nature and etiology of a 
claimed left hip disorder.  The claims 
folder should be provided to and 
reviewed by the examiner.  The examiner 
should provide a medical opinion, with 
adequate rationale, with regard to the 
date of onset and etiology of a current 
left hip disorder, including any 
relationship with the veteran's service 
or with his service-connected low back 
disorder.  

6.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for service connection for peptic ulcer 
disease, sinus headaches, and a left hip 
disorder.  If the claims are denied, the 
veteran and his representative should be 
provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


